Citation Nr: 0405730	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  02-18 663	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable evaluation for the veteran's 
service connected malaria, since July 21, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1975, and served on active duty for training from 
March 2-18, 2001.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a February 2002 rating 
decision of the Department of Veterans Affairs (VA), San 
Juan, Puerto Rico regional office (RO).  That rating decision 
granted service connection for malaria and assigned a 100% 
evaluation from March 19, 2001 to July 20, 2001, with a 
noncompensable evaluation effective July 21, 2001.  The 
veteran now contends that he is entitled to a compensable 
evaluation since July 21, 2001.  


REMAND

As an initial matter, it is noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

Review of the claims folder reveals that the veteran has not 
been notified of the evidence he needed to supply and what VA 
would do in order to assist him with his claim.  There is no 
VCAA letter in the claims folder.  Accordingly, the Board 
finds that VA has not satisfied its duty under the VCAA to 
notify and assist the veteran with regards to his 
aforementioned claim.
 
The veteran contends that he is entitled to a compensable 
evaluation for his service-connected malaria, since July 21, 
2001.  He has not been afforded a VA examination since the 
malaria went into remission.  Accordingly, this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is fully complied with and satisfied 
with regard to 38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003), and other applicable 
legal precedent.  In particular, the RO 
should inform the appellant of the type 
of evidence required from him to 
substantiate his claim.  The veteran 
should also be informed that the RO 
will assist him in obtaining identified 
evidence, should he require such 
assistance.

2.  The RO should schedule the veteran 
for a VA internal medicine examination 
in order to determine the current level 
of disability associated with his 
service-connected malaria.  The claims 
folder and a copy of this REMAND must 
be made available to the examiner prior 
to the examination.  The examiner 
should review all relevant documents 
currently associated with the claims 
folder prior to the examination.  The 
examiner is requested to indicate if 
the veteran currently has any active 
malaria, or any residuals of malaria, 
such as liver or spleen damage.  All 
appropriate tests should be conducted 
(relapses must be confirmed by blood 
smears).  A discussion of the salient 
facts and the medical principles 
involved will be of considerable 
assistance to the Board.  

3.  Following the above, the RO should 
re-adjudicate the veteran's claim for 
entitlement to a compensable evaluation 
for the veteran's service connected 
malaria, since July 21, 2001.  If the 
veteran's claim remains denied, a 
supplemental statement of the case 
should be issued and the veteran 
provided with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




